Case 3:19-cr-00009-ARC Document 48 Filed 10/16/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. : NO. 3:19-CR-9
BRUCE EVANS, SR. and : JUDGE A. RICHARD CAPUTO

BRUCE EVANS, JR.
ELECTRONICALLY FILED

 

DEFENDANT BRUCE EVANS JR.’S, MOTION TO DISMISS
THE INDICTMENT OR, IN THE ALTERNATIVE,
MOTION FOR A BILL OF PARTICULARS

 

Defendant Bruce Evans Jr., by and through his undersigned counsel, hereby
moves this Honorable Court to dismiss Counts 2 through 4 of the Indictment
pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(v) or, in the
alternative, for a bill of particulars pursuant to Federal Rule of Criminal Procedure

7(f) for the reasons as outlined below.

Mr. Evans Jr. states the following in support thereof:
Case 3:19-cr-00009-ARC Document 48 Filed 10/16/19 Page 2 of 12

INTRODUCTION

1. On January 8, 2019, a four-count Indictment was entered against
Defendant Bruce Evans Jr.

2. The Indictment includes: (1) one count under 33 U.S.C. §
1319(c)(2)(A) for failure to operate and maintain in violation of a Clean Water Act
permit; (2) two counts under 33 U.S.C. § 1319(c)(2)(A) for discharge in violation
of a Clean Water Act permit; and (3) one count under 33 U.S.C. § 1319(c)(4) of
false statements.

a On January 17, 2019, Mr. Evans Jr. was arraigned and entered a
plea of not guilty and was released on his own recognizance.

4. Undersigned counsel entered his appearance on behalf of Mr. Evans
Sr. on January 24, 2019.

5. On January 24, 2019, the Court set a trial date of March 18,

2019 and required that pretrial motions be filed no later than February 4, 2019.

6. Pursuant to motion, the Court subsequently extended these

deadlines on February 13, 2019, April 15, 2019, May 23, 2019, July 24, 2019,

August 23, 2019 and October 2, 2019.
Case 3:19-cr-00009-ARC Document 48 Filed 10/16/19 Page 3 of 12

a The current deadline to file discovery motions, motions under
Federal Rule of Criminal Procedure 7(f), and motions under Federal Rule of

Criminal Procedure 12(b)(4)(B) is October 16, 2019.

8. Mr. Evans Jr. now moves for dismissal of Counts 2 through 4 of the

Indictment, or, in the alternative, for a bill of particulars for the following reasons.

LAW

a, Federal Rule of Criminal Procedure 7(c) requires an indictment to “be

a plain, concise, and definite written statement of the essential facts charged.”

10. An Indictment is sufficient if it: “(1) contains the elements of the
offense intended to be charged, (2) sufficiently apprises the defendant of what he
must be prepared to meet, and (3) allows the defendant to show with accuracy to
what extent he may plead a former acquittal or conviction in the event of a
subsequent prosecution.” United States v. Willis, 844 F.3d 155, 161 (3d Cir. 2016)

(quoting United States v. Rankin, 870 F.2d 109, 112 (3d Cir. 1989)).

11. Federal Rule of Criminal Procedure 12(b)(3)(B)(v) authorizes a
defendant to lodge a pretrial challenge for “failure to state an offense” when the

Indictment fails to meet this standard of sufficiency.
Case 3:19-cr-00009-ARC Document 48 Filed 10/16/19 Page 4 of 12

12. A defendant may proceed with such a challenge in two ways: (1) that
“an indictment is insufficient on the basis that it does not satisfy the first
requirement in that it fails to charge an essential element of the crime,” Rankin,
844 F.3d at 500 (quoting United States v. Stock, 728 F.3d 287, 292 (3d Cir. 2013)),
or (2) “that an indictment fails to state an offense on the basis that ‘the specific
facts alleged... fall beyond the scope of the relevant criminal statute, as a matter
of statutory interpretation.” Jd. (quoting United States v. Panarella, 277 F.3d 678,
685 (3d Cir. 2002), abrogated on other grounds as recognized in United States v.

Wright, 665 F.3d 560, 567 (3d Cir. 2012)) (internal citations omitted).

13. Finally, “[iJn considering a defense motion to dismiss an indictment,
the district court [must] accept[ ] as true the factual allegations set forth in the
indictment.” United States v. Bergrin, 650 F.3d 257, 265 (3d Cir.

2011) (quoting United States v. Besmajian, 910 F.2d 1153, 1154 (3d Cir. 1990))

(alterations in original).

14. Alternatively, Federal Rule of Criminal Procedure 7(f) provides that

“(t]he court may direct the government to file a bill of particulars.”

15. The purpose of a bill of particulars is to “inform the defendant of the
nature of the charges brought against him, to adequately prepare his defense, to

avoid surprise during trial, and to protect him against a second prosecution for an
Case 3:19-cr-O0009-ARC Document 48 Filed 10/16/19 Page 5 of 12

inadequately described offense.” United States v. Addonizio, 451 F.2d 49, 63-64

(3d Cir. 1974).

16. The United States Court of Appeals has explained that a motion for a
bill of particulars should be granted “whenever an indictment’s failure to provide
factual or legal information significantly impairs the defendant’s ability to prepare

his defense or is likely to lead to prejudicial surprise at trial.” United States v.

Rosa, 891 F.2d 1063, 1066 (3d Cir. 1989).

17. The decision to grant a bill of particulars “lie[s] within the discretion

of the trial court.” United States v. Armocida, 515 F.2d 49, 54 (3d Cir. 1975).

ARGUMENT

I. Counts 2 Through 4 of the Indictment Should Be Dismissed
Because the Indictment Fails To Allege Essential Elements of the
Crimes Charged.

18. In Counts 2 through 4, the Government charges Mr. Evans Jr. with
four violations of 33 U.S.C. § 1319(c)(2)(A) stemming from conduct on or about

October 17, 2017, December 12, 2017, and December 12, 2017, respectively.

19. As previously noted, to establish a violation of Section 1319(c)(2)(A),
the Government must allege and prove beyond a reasonable doubt that Mr. Evans

Sr. knowingly (1) discharged, (2) a pollutant, (3) from a point source, (4) into the
Case 3:19-cr-00009-ARC Document 48 Filed 10/16/19 Page 6 of 12

navigable waters of the United States, (5) without a permit to do so, or in violation
of an existing NPDES permit. See United States v. Wilson, 133 F.3d 251, 264 (4th

Cir. 1997); United States v. Ahmad, 101 F.3d 386, 389 (Sth Cir. 1997).

20. Count 2 charges Mr. Evans Jr. with “knowingly violat[ing] permit
conditions by failing to properly supervise, operate and maintain the GTSA
treatment facility by knowingly allowing waste materials, including paper and/or
plastic, partially treated sewage and sewage solids, and Sphaerotilus (sewage
fungus) to not be properly treated and to accumulate below the outfall of the
sewage treatment plant in the unnamed tributary, in violation of NPDES Permit PA

0061671 Sections A.C.1 and B.D.2.”

21. Count 3 charges Mr. Evans Jr. with “knowingly violat[ing] and
caus[ing] the violation of a condition of the GTSA permit . . . that is, the
defendants knowingly discharged pollutants, that is, CBOD 5 and Total Suspended
Solids, in excess of the NPDES permit limits for those pollutants . . . in violation of

NPDES Permit PA 0061671 Section A.I.”

22. Finally, Count 4 charges Mr. Evans Jr. with “knowingly violat[ing]
and causing the violation of a condition of the GTSA permit . . . that is, the

defendants knowingly discharged a pollutant, that is, fecal Coliform, into the
Case 3:19-cr-O0009-ARC Document 48 Filed 10/16/19 Page 7 of 12

unnamed tributary to Dundaff Creek, in violation of NPDES Permit PA 0061671,

Section A.C.I.”

23. The allegations in these counts do not adequately make out the

elements of knowing CWA offenses.

24. Indeed, while Mr. Evans Jr. served as a laborer for the Greenfield
Township Sewer Authority.

25.  Atall times relevant to these events Joseph Sheposh, David Klepadlo
and/or Edward L. Gillete Jr. were the operators of the GTSA. Mr. Evans Jr. was
never the operator. It is noteworthy that the prosecution in paragraph 5 of the
Indictment asserted that Mr. Evans Jr. became certified as a wastewater operator;
however, the government nowhere in the Indictment asserts that Mr. Evans Jr. was
an operator of the Greenfield Township Sewer Authority.

26. The Indictment at Counts 2 through 4 therefore does not, and cannot,
allege essential elements of criminality under Section 1319(c)(2)(A)—(1) that Mr.
Evans Jr. knew that pumping partially treated contents of chlorine contact tank
onto the ground and into the grass would be a violation of the NPDES permit as
alleged at Count 2 had occurred; or that Mr. Evans Jr. knew the identity of the

pollutants alleged to have been discharged at Counts 3 through 4, the conditions of
Case 3:19-cr-00009-ARC Document 48 Filed 10/16/19 Page 8 of 12

the NPDES permit, or that such discharges would be a violation of same. Wilson,

133 F.3d at 264; Atlantic States Cast Iron Pipe Co., 2007 WL 2282514, at *39.

27. Moreover, while Paragraphs 1 through 25 of the Indictment—the
background section—are incorporated by reference into Counts 2 through 4, they
fail to allege if and how Mr. Evans Jr. knew both the substances inhering in any

discharge and that the discharge violated the conditions of the NPDES permit.

WHEREFORE, based on the foregoing and for the reasons more fully stated
in the accompanying memorandum of law, Defendant Bruce Evans Jr. respectfully
requests that this Honorable Court dismiss Counts 2 through 4 of the Indictment

pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(v).

II. Counts 2 through 4 of the Indictment Fail To Provide Factual or
Legal Information Sufficient for Mr. Evans Jr. To Prepare His
Defense and a Bill of Particulars Should Be Issued.

28. Inthe event the Court declines to dismiss Counts 2 through 4 on the
basis advanced above, Mr. Evans Jr. seeks a bill of particulars on Counts 2 through

4 pursuant to Federal Rule of Civil Procedure 7(f).

29. As outlined above, a bill of particulars is appropriate when the

Indictment’s failure to provide factual or legal information “significantly impairs
Case 3:19-cr-00009-ARC Document 48 Filed 10/16/19 Page 9 of 12

the defendant’s ability to prepare his defense or is likely to lead to prejudicial

surprise at trial.” United States v. Rosa, 891 F.2d 1063, 1066 (3d Cir. 1989).

30. Here, given Mr. Evans Jr.’s limited role at the GTSA sewage
treatment plant and his lacking as an operator of same, the lack of factual
information concerning his knowledge as to the pollutants at issue in Counts 2
through 4 and conditions of the NPDES permit leaves Mr. Evans Sr. unable to

prepare his defense.

31. Mr. Evans Jr. therefore requests that this Court order the prosecution
to file a bill of particulars describing the offenses contained in Counts 2 through 4.

Specifically, for each alleged offense, the Government should provide:

(a) how Mr. Evans Jr., as a non-operator, knew the GTSA plant
had discharged (or, on October 17. 2017, was discharging) the materials listed in
Count 2, or, as to Counts 3 and 4, how Mr. Evans Jr. knew what the terms and
limits for CBODS, Total Suspended Solids, and fecal coliform limits were in
relation to discharges from the plant; and

(b) how Mr. Evans Jr., as a non-operator, knew that the terms of
the NPDES permit, including those setting requirements for the handling of the

presence of the materials alleged in the outfall at Count 2, and the limits imposed
Case 3:19-cr-O0009-ARC Document 48 Filed 10/16/19 Page 10 of 12

by the permit for CBODS, Total Suspended Solids, and fecal coliform at Counts 3
and 4, were violated by these discharges.

(c) how Mr. Evans Jr. knew anything about the NPDES permit
terms.

WHEREFORE, based on the foregoing and the accompanying memorandum
of law, Defendant Bruce Evans Jr. respectfully requests that the Government be
compelled to furnish the requested particulars forthwith.

Respectfully submitted,
/s/ Walter F. Casper Jr.
Walter F. Casper Jr.

Attorney for Defendant,
Bruce Evans, Jr.

 

35 S. Church Street
P.O. Box 513
Carbondale, PA 18407

Date: October 16, 2019

10
Case 3:19-cr-O0009-ARC Document 48 Filed 10/16/19 Page 11 of 12

CERTIFICATE OF NON-CONCURRENCE
I, Walter F. Casper Jr., hereby certify that Ms. Olshefski does not concur in

this motion.

/s/ Walter F. Casper Jr.
Walter F. Casper Jr.

Date: October 16, 2019
Case 3:19-cr-O0009-ARC Document 48 Filed 10/16/19 Page 12 of 12

CERTIFICATE OF SERVICE
I, Walter F. Casper Jr., hereby certify that a true and correct copy of the
foregoing Motion to Dismiss the Indictment or Motion for a Bill of Particulars was
served upon the following counsel of record via the Court’s ECF system on this
16" day of October, 2019:

Michelle L. Olshefski, Esquire
US Attorney’s Office

P.O. Box 309

235 North Washington Avenue
Scranton, PA 18501

Patrick A. Casey, Esquire
Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503

/s/ Walter F. Casper Jr.
Walter F. Casper Jr.

 

Date: October 16, 2019
